Citation Nr: 0915765	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric condition to include schizoaffective disorder, 
depression, and paranoid schizophrenia; and PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with schizophrenia, paranoid type; PTSD; and 
depressive disorder. However, the Veteran's diagnosis remains 
unclear.  Furthermore, it remains unclear whether any of the 
Veteran's psychiatric disorders are related to service.  

The Veteran was diagnosed with numerous psychiatric 
disorders, including PTSD, since he first filed his service 
connection claim for psychiatric disorders in November 1998.  
At the August 2008 VA examination, the Veteran was diagnosed 
with schizophrenia and depressive disorder.  However, VA 
treatment records dated between October 2007 and June 2008 
additionally reflect diagnoses of a psychotic disorder and 
PTSD.  In addition, although the August 2008 VA examiner was 
requested to provide an etiological opinion as to the causes 
of the Veteran's psychiatric disorders, she failed to do so.  
The Board also notes that the examiner did not have the 
benefit of additional relevant records from the Veteran's 
Social Security Administration (SSA) disability claim file, 
which were received in October 2008.  Accordingly, the Board 
finds that the Veteran should be afforded a new psychiatric 
examination and opinion as to the etiology of all of the 
Veteran's currently-diagnosed psychiatric disability.  

Moreover, as a result of previous and continuing diagnoses of 
PTSD, the Board finds that an effort should also be made to 
verify two of the Veteran's claimed stressors, which may be 
capable of verification.  More specifically, a review of the 
claims file reveals that while attached to "3396StuSq, 
KEESLER AFB, MISS (ATC)," the Veteran claims that he and 
other personnel from his unit were assigned to recover 
civilian casualties and/or body bags arising out of Hurricane 
Camille in August 1969, and that he and other personnel from 
his unit were also assigned to unload casualties and/or body 
bags from Vietnam when he was still going through technical 
school (July-December 1969).  There is no indication in the 
record that the U.S. Army and Joint Services Records Research 
Center (JSRRC) was ever contacted for the purposes of 
obtaining the unit records for the "3396StuSq, KEESLER AFB, 
MISS (ATC)," for the period of July to December 1969.  
Consequently, the Board finds that the Veteran's claim must 
also be remanded so an effort can be made to obtain these 
records.  In the event that one of the Veteran's claimed 
stressors is verified, the new VA psychiatric examiner should 
also provide an opinion whether the Veteran has PTSD that is 
linked to the verified stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history of the 
3396 StuSq, KEESLER AFB, MISS (ATC) for 
the period of July to December 1969, to 
determine whether personnel from this 
unit were assigned to recover civilian 
casualties and/or body bags arising out 
of Hurricane Camille in August 1969, 
and/or whether personnel from this unit 
were assigned to unload casualties 
and/or body bags from Vietnam at any 
time between July and December 1969.  

2.  Schedule the Veteran for a 
psychiatric examination with an 
examiner who has not previously 
examined the Veteran.  The examiner 
should review the claims folder and 
note that review in the examination 
report.  Specifically, the examiner 
should provide the following 
information:

a.  The examiner should provide a 
diagnosis of the Veteran's mental 
disorders, if any.  If the examination 
results in a psychiatric diagnosis 
other than PTSD, the examiner should 
offer an opinion as to the etiology of 
that psychiatric disorder, to include 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

b.  In the event that a stressor is 
verified, the examiner should 
additionally ascertain whether the 
Veteran has PTSD as the result of such 
verified stressor(s).  In considering 
whether the Veteran meets the criteria 
for a diagnosis of PTSD, only the 
verified stressor(s) may be considered.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


